REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record discloses, teaches, or suggests the claimed invention. The Examiner found the Applicant’s arguments of 23 October 2020 to be persuasive. In addition, the Examiner is further citing US 10,220,419 to Ryan et al. teach a cleaning device including a single body portion (10, 610) that is made of one piece of foam material (Column 7 Lines 20-25), the body portion has first and second ends, one end is suitable as an internal thread cleaning portion having a thread cavity (at 30, 35; see Figures) and another end suitable as a cap cavity (at 20; see Figures), and includes an alignment peg (630). In Ryan et al., there is not a location tube disposed within the thread cavity and many other limitations. US 10,391,294 to Drmanovic teaches a cleaning apparatus comprising a single body portion but only has a first end that is a cap cavity (125, 133) with an inner foam pad that covers the inner wall and bottom surface (128, Figure 2), the pad has a predetermined thickness adapted to clean a plurality of threads on a threaded connector port (107, Figure 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        
/lcg/